Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Applicant’s arguments filed on 06/11/2021 with respect to the amendments of claims 21, 30, and 31 have been fully considered, and are persuasive. Claims 21-25, 27 -36, 38-40 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method for controlling a quench in a high temperature superconductor (HTS) magnet coil, the method comprising: coupling a current imbalance source to at least one coil subsection of an HTS magnet coil, wherein the HTS magnet coil comprises a plurality of coil subsections, wherein the HTS magnet coil comprises a conductor, wherein the current imbalance source comprises a high impedance
device in series with a capacitive element, and wherein the current imbalance source comprises a switch coupled across the high impedance device and the capacitive element, wherein the high impedance device, the capacitive element 
A method for controlling a quench in a high temperature superconductor (HTS) magnet coil, the method comprising: coupling a current imbalance source to at least one coil subsection of an HTS magnet coil, wherein the HTS magnet coil comprises a plurality of coil subsections, wherein the HTS magnet coil comprises an uninsulated conductor, and wherein the current imbalance source comprises
an alternating current (AC) voltage source in series with a capacitive element, wherein the AC voltage source and the capacitive element are inductively coupled to the at least one coil subsection of the HTS magnet coil as recited in claim 30.
A system for controlling a quench in a high temperature superconductor (HTS) magnet coil, the system comprising: the current imbalance source comprises a high impedance device in series with a capacitive element and wherein the current imbalance source comprises a switch coupled across the high impedance device and the capacitive element, wherein the high impedance
device, the capacitive element and the switch are coupled across the at least one coil subsection of the HTS magnet coil as recited in claim 31.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836